Motion by defendants-appellants Kleeman denied. The two appeals to the Court of Appeals have, been taken in pursuance of CPLR 5601 (d) from a final judgment at Special Term and are limited to the review of a prior order of the Appellate Division directing entry of an interlocutory judgment. The additional appeal by appellants Kleeman to the Appellate Division is to review the proceedings at Special Term subsequent to the entry of the interlocutory judgment. The hearing of the appeal to the Court of Appeals by appellants Schneider and Carchem Products Corp. should not be deferred because appellants Kleeman seek to pursue other appellate remedies.
*799Motion by plaintiff-respondent denied on condition appellants Kleeman be ready to argue or submit tbeir appeal to the Court of Appeals at the time the appeal of appellants Schneider and Carchem Products Corp. is reached here for argument. In view of the appellate remedies separately pursued by appellants Schneider and Carchem Products Corp. in the Court of Appeals, appellants Kleeman should not be required to discontinue their appeal to the Appellate Division.